         Case 4:18-cv-00908-KPJ Document 61 Filed 11/18/19 Page 1 of 3 PageID #: 1024
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court          of Texas, Eastern District, Sherman Division                        on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      4:18-cv-00908                        12/28/2018                             of Texas, Eastern District, Sherman Division
PLAINTIFF                                                                    DEFENDANT
 TOYOTA JIDOSHA KABUSHIKI KAISHA d/b/a TOYOTA                                  PARTSITES, LLC, and SCOTT ANDERSON
 MOTOR COMPANY, and TOYOTA MOTOR SALES,
 U.S.A., INC.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 0843138                                  1/30/1968                   Toyota Jidosha Kabushiki Kaisha

2 2848004                                   6/1/2004                   Toyota Jidosha Kabushiki Kaisha

3 1338339                                  5/28/1985                   Toyota Jidosha Kabushiki Kaisha

4 1589552                                   4/3/1990                   Toyota Jidosha Kabushiki Kaisha

5 1797716                                  10/12/1993                  Toyota Jidosha Kabushiki Kaisha


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 ORDER OF DISMISSAL. It is hereby ORDERED, ADJUDGED, AND DECREED that this entire action, and all of the
 claims asserted therein, be DISMISSED WITH PREJUDICE.



CLERK
    K                                                        (BY)
                                                               Y) DEPUTY CLERK                                          DATE
                                                                                                                               11/18/19

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
         Case 4:18-cv-00908-KPJ Document 61 Filed 11/18/19 Page 2 of 3 PageID #: 1025
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court          of Texas, Eastern District, Sherman Division                        on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      4:18-cv-00908                        12/28/2018                             of Texas, Eastern District, Sherman Division
PLAINTIFF                                                                    DEFENDANT
 TOYOTA JIDOSHA KABUSHIKI KAISHA d/b/a TOYOTA                                  PARTSITES, LLC, and SCOTT ANDERSON
 MOTOR COMPANY, and TOYOTA MOTOR SALES,
 U.S.A., INC.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 1698252                                  6/30/1992                   Toyota Jidosha Kabushiki Kaisha

2 1721365                                  10/6/1992                   Toyota Jidosha Kabushiki Kaisha

3 1895321                                  5/23/1995                   Toyota Jidosha Kabushiki Kaisha

4 1888870                                  4/11/1995                   Toyota Jidosha Kabushiki Kaisha

5 2115623                                  11/25/1997                  Toyota Jidosha Kabushiki Kaisha


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 ORDER OF DISMISSAL. It is hereby ORDERED, ADJUDGED, AND DECREED that this entire action, and all of the
 claims asserted therein, be DISMISSED WITH PREJUDICE.



CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
         Case 4:18-cv-00908-KPJ Document 61 Filed 11/18/19 Page 3 of 3 PageID #: 1026
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court          of Texas, Eastern District, Sherman Division                        on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      4:18-cv-00908                        12/28/2018                             of Texas, Eastern District, Sherman Division
PLAINTIFF                                                                    DEFENDANT
 TOYOTA JIDOSHA KABUSHIKI KAISHA d/b/a TOYOTA                                  PARTSITES, LLC, and SCOTT ANDERSON
 MOTOR COMPANY, and TOYOTA MOTOR SALES,
 U.S.A., INC.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 2567014                                   5/7/2002                   Toyota Jidosha Kabushiki Kaisha

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 ORDER OF DISMISSAL. It is hereby ORDERED, ADJUDGED, AND DECREED that this entire action, and all of the
 claims asserted therein, be DISMISSED WITH PREJUDICE.



CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
